     Case 2:17-cv-01056-GMN-DJA Document 77
                                         75 Filed 09/03/20
                                                  09/02/20 Page 1 of 4




      WRJGHT, FINLAY & ZAK, LLP
      Darren T. Brenner, Esq.
 2    Nevada Bar No. 8386
 3    7785 W. Sahara Ave, Suite 200
      Las Vegas, NV 89117
 4    (702) 475-7964; Fax: (702) 946-1345
      dbrenner@,wrightleg-al.net
 5    Attorneyfor Plaint(jj,' The Bank ofNew York Mellonfka The Bank ofNew York, as Trustee for
 6    the Cert[ficateholders ofCWALT, Inc., Alternative Loan Trust 2005-35CB, Mortgage
      Passthrough Certificates, Series 2005-35CB
 7
                                  UNITED STATES DISTRICT COURT
 8
 9                                     DISTRICT OF NEVADA

10    THE BANK OF NEW YORK MELLON FKA                  Case No.: 2:17-cv-01056-GMN-CWH
      THE BANK OF NEW YORK, AS TRUSTEE
11
      FOR THE CERTIFICA TEHOLDERS OF
12    CW AL T, INC., ALTERN A TJVE LOAN                SUBSTITUTION OF ATTORNEY
      TRUST 2005-35CB, MORTGAGE
13    PASSTHROUGH CERTJFJCA TES, SERIES
      2005-35CB,
14

15                  Plaintiff,
             vs.
16
      ANDRE BEROUD; 7937 SONG THRUSH
17
      TRUST; SUN CITY ALIANTE COMMUNITY
18    ASSOCIATION; RED ROCK FINANCIAL
      SERVICES, LLC; UNITED LEGAL
19    SERVICES, INC.; DOE INDIVIDUALS I-X,
      inclusive, and ROE CORPORATIONS I-X,
20
      inclusive,
21
                    Defendants.
22

23
     Ill
24
     Ill
25
     Ill
26
     Ill
27
     Ill
28


                                               Page 1 of4
     Case 2:17-cv-01056-GMN-DJA Document 77
                                         75 Filed 09/03/20
                                                  09/02/20 Page 2 of 4




             Plaintiff, The Bank ofNew York Mellon fka The Bank ofNew York, as Trustee for the

 2    Certificateholders of CW ALT, Inc., Alternative Loan Trust 2005 -35CB, Mortgage Passthrough

 3    Certificates, Series 2005-35CB, hereby substitutes and appoints the law firm of Wright, Finlay &

 4    Zak, LLP as its attorneys in the above-entitled matter in place and stead of the law firm of

 5   Akerman LLP.      n
 6    DATED this2J'day      of~ 2020.
 7
                                                    The Bank ofNew York Mellon fka The Bank of
 8
 9

10

II

12

13

14           Akerman LLP, hereby substitutes in its place and stead Wright, Finlay & Zak, LLP, as
15    attorney for Plaintiff, The Bank of New York Mellon fka The Bank ofNew York, as Trustee for
16    the Certificateholders ofCWALT, Inc., Alternative Loan Trust 2005-35CB, Mortgage
17    Passthrough Certificates, Series 2005-35CB, in the above-entitled matter.
18    DATED this   \.Q_ day of       \-~~020.
19

20
                                                   AKER~~~----
21                                             By:    l      ~
                                                    Natalie L. Winslow, Esq.
22                                                  Nevada BarNo. 12125
23                                                  Jamie K. Combs, Esq.
                                                    Nevada Bar No. 13088
24                                                  1635 Village Center Circle, Suite 200
                                                    Las Vegas, NV 89134
25                                                  Prior Attorney for Plaintiff,. The Bank o.fNew York
26                                                  Mellonjka The BankofNew York, as Trustee/or
                                                    the Certificateholders ofCWALT, Inc., Alternative
27                                                  Loan Trust 2005-35CB, Mortgage Passthrough
                                                    Cert{flcates, Series 2005-35CB
28


                                                  Page 2 of4
     Case 2:17-cv-01056-GMN-DJA Document 77
                                         75 Filed 09/03/20
                                                  09/02/20 Page 3 of 4




             Wright, Finlay & Zak, LLP, hereby accepts substitution as attorney for Plaintiff, Th

 2    Bank of New York Mellon fka The Bank ofNew York, as Trustee for the Certificateholders o

 3    CW AL T, Inc., Alternative Loan Trust 2005-35CB, Mortgage Passthrough Certificates, Serie
 4    2005-35CB, in the above-entitled matter in place and stead of Akerman LLP.
 5    DATED this   ?J(   day of   tlvuv y+      , 2020.
 6                                                 WRIGHT, FINLAY & ZAK, LLP
 7
 8
                                   ~·
                                                    '~m    . Brenner, Esq.
 9                                         (
                                           \,
                                                     vada Bar No. 8386
                                                   7785 W. Sahara Ave, Suite 200
10
                                                   Las Vegas, NV 89117
11                                                Attorney for Plaintiff, The Bank of New York Mello
                                                  jka The Bank of New York, as Trustee for th
12                                                Certificateholders of CWALT, Inc., Alternativ
13
                                                  Loan Trust 2005-35CB, Mortgage Passthroug
                                                   Certificates, Series 2005-35CB
14

15

16
17          IT IS SO ORDERED.
18
            DATED: September 3, 2020
19
20                                    ________________________________
                                      DANIEL J. ALBREGTS
21                                    UNITED STATES MAGISTRATE JUDGE
22
23

24

25

26

27

28


                                                 Page 3 of4
     Case 2:17-cv-01056-GMN-DJA Document 77
                                         75 Filed 09/03/20
                                                  09/02/20 Page 4 of 4




                                       CERTIFICATE OF SERVICE
 2           Pursuant to F.R.C.P. 5(b) and Electronic Filing Procedure IV(B), I certify that on the

 3    ~day of ~                      , 2020, a true and correct copy of the foregoing SUBSTITUTION

 4    OF ATTORNEY was transmitted electronically through the Court's e-filing electronic system
 5    to the attorney(s) associated with this case.

 6

 7

 8                                                                     , FINLAY & ZAK, LLP
 9

10

II
12

13
14

15
16
17

18

19

20
21

22


24
25

26
27

28

                                                      Page 4 of4
